Citation Nr: 1741530	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  13-13 256	)	DATE  
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to special monthly compensation based on aid and attendance.   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and J.G.


ATTORNEY FOR THE BOARD

K. Thompson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from June 1968 to December 1969 and from August 1973 to August 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In June 2016, a Board videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes that the Veteran has not been afforded a VA examination in connection with his claim for special monthly compensation for aid and attendance.  The RO scheduled the Veteran for a VA examination in February 2013, however, the Veteran failed to appear.  At the June 2016 hearing, he indicated that he is willing to attend a VA examination.  Thus, the Board finds that a VA examination is necessary to resolve this issue.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ also should schedule the Veteran for a VA aid and attendance examination.  The examiner should review the record.  All indicated tests and studies should be performed, and all findings should be set forth in detail.  

In determining whether the Veteran is in need of regular aid and attendance due to his service-connected disabilities, the examiner should consider the following: (a) whether the Veteran is unable to dress or undress himself, or to keep himself ordinarily clean and presentable; or (b) whether his physical or mental incapacity requires care or assistance on a regular basis to protect the Veteran from the hazards or dangers incident to his daily environment.

Service connection is in effect for coronary artery disease, PTSD, diabetes mellitus, residuals of a shrapnel wound, right upper extremity diabetic peripheral neuropathy, and bilateral lower extremity diabetic peripheral neuropathy.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the severity of the disability at issue or because of some other reason.

2.  The AOJ should then review the record and readjudicate the claim for SMC based on aid and attendance.  If the claim remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.





The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).




